
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.2


Summary of Titan's Annual Cash Incentive Program for Executive Officers


        Titan maintains an annual cash incentive compensation program for
executive officers of the Company, whereby a substantial portion of total
compensation is related to overall corporate performance and the achievement of
individual objectives, as determined by the Compensation Committee of the Board
of Directors. As such, a significant portion of executive officers' compensation
is "at risk".

        Annual cash incentive bonuses are paid to the chief executive officer
(CEO) and each executive officer, based on Titan's corporate performance against
its annual operating plan and the achievement of personal objectives, with
target cash incentive compensation ranging from 30% to 80% of base salary
compensation. The Compensation Committee approves the objectives for the CEO and
the CEO proposes and the Compensation Committee reviews and approves the
performance objectives for the other executive officers. The Company performance
metrics are based upon the Company's achievement of certain annual earnings per
share (EPS) and cash flow thresholds established in the annual operating plan,
as approved by the Board of Directors each year. The program provides that 100%
of the company performance portion of the target compensation program related to
EPS and cash flow will be paid upon the achievement of those thresholds. It also
provides for none of the applicable portion of the target compensation to be
paid if less than 80% of the EPS and cash flow thresholds are achieved, with a
portion being earned based on linear interpolation between 80% and 100% of the
established thresholds. Additionally, for executive officers who are Senior Vice
Presidents of Titan and who lead business sectors, the Company metrics also
include financial performance objectives that are specific to the performance of
their sectors. Personal performance goals for all executives may include either
or both financial and non-financial objectives.

        In addition to the target cash incentive available to executive
officers, other than Senior Vice Presidents of Titan who lead business sectors,
there is a supplemental cash bonus of up to 15% of base salary compensation
based on Titan exceeding by up to 20% of the established EPS portion of the
target objective, with linear interpolation between the established target and
the actual result. Executive officers who are Senior Vice Presidents of Titan
and who lead business sectors are also eligible for a supplemental cash bonus of
up to 15% of base salary compensation based on their respective sector exceeding
by up to 20% of certain financial performance objectives of their sector. The
Compensation Committee has the discretion to determine whether performance
objectives are satisfied and to adjust the objectives.

--------------------------------------------------------------------------------





QuickLinks


Summary of Titan's Annual Cash Incentive Program for Executive Officers
